FILED
                              NOT FOR PUBLICATION                          APR 29 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


CARLSEN CLEMENTE; MILANNE LIM                    No. 10-73894
CLEMENTE,
                                                 Agency Nos. A098-410-380
               Petitioners,                                  A098-410-381

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Carlsen Clemente and Milanne Lim Clemente, natives and citizens of the

Philippines, petition for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing their appeal from an immigration judge’s decision denying their

application for asylum and withholding of removal. We have jurisdiction under 8

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Ochave v. INS, 254 F.3d 859, 861-62 (9th Cir. 2001). We deny the petition for

review.

      Substantial evidence supports the BIA’s determination that petitioners failed

to establish changed or extraordinary circumstances to excuse their untimely

asylum applications. See 8 C.F.R. § 1208.4(a)(4), (5); see also Ramadan v.

Gonzales, 479 F.3d 646, 657-58 (9th Cir. 2007) (per curiam). Thus, petitioners’

asylum claim is time-barred.

      Substantial evidence also supports the BIA’s determination that petitioners

failed to establish past persecution or fear of future persecution on account of a

protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(petitioner’s “desire to be free from harassment by criminals motivated by theft or

random violence” lacks nexus); Singh v. INS, 134 F.3d 962, 967 (9th Cir. 1998)

(petitioner must show particularized risk). Thus, petitioners’ withholding of

removal claim fails. In light of this determination, we need not reach petitioners’

arguments regarding particular social group or political opinion.

      PETITION FOR REVIEW DENIED.




                                           2                                    10-73894